Title: From Thomas Jefferson to Officers of Ports of Norfolk and Portsmouth, 8 July 1807
From: Jefferson, Thomas
To: Officers of Ports of Norfolk and Portsmouth


                        
                            Washington July 8. 07.
                        
                        To the Masters & other officers sailing to & from the ports of Norfolk & Portsmouth.
                        The tender of your services for the erection & reparation of Fort Norfolk and works on Craney island, and
                            for manning the gunboats & other vessels for the waters of Elizabeth and James rivers are recieved with great
                            satisfaction. they are the more important in proportion as we have much to do in the least time possible. knowing their
                            peculiar value for manning & managing the gunboats & other vessels, it is in that direction I am in hopes they will
                            have been applied, and that the necessary aid for erecting or repairing works on the land will have been found in the zeal
                            of other citizens less qualified to be useful in the emploiments on the water. I return, for your country the thanks you
                            so justly deserve.
                        
                            Th: Jefferson
                     
                        
                    